Dismissed and Memorandum Opinion filed January 19, 2006








Dismissed and Memorandum Opinion filed January 19,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01021-CR
____________
 
JONATHAN CARL
CARTER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause No.
947,410
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
Judgment rendered
and Memorandum Opinion filed January 19, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Anderson. 
Do not publish C Tex.
R. App. P. 47.2(b).